Citation Nr: 0406554	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of Vocational Rehabilitation 
Program benefits, pursuant to 38 U.S.C.A. Chapter 31.  

(The issues of whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a knee disability, entitlement to a disability rating 
greater than 30 percent for sinusitis due to an orbital 
blowout fracture, and entitlement to a compensable disability 
rating for residuals of a left thumb injury will be the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that determination, the RO 
discontinued the veteran's participation in the Vocational 
Rehabilitation Program, pursuant to 38 U.S.C.A. Chapter 31.  


REMAND

On a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was dated on October 18, 2002 and received at the RO on 
October 28, 2002, the veteran requested a personal hearing at 
the RO before a Veterans Law Judge.  In a statement 
subsequently dated on November 22, 2002, the veteran's 
representative noted the veteran's hearing request.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the veteran has not been 
accorded a personal hearing at the RO before a Veterans Law 
Judge.  Moreover, the veteran has not withdrawn his request 
for a personal hearing at the RO before a Veterans Law Judge.  
Because the Board may not proceed with an adjudication of the 
veteran's appeal without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


